        Case 2:20-cr-00100-CKD Document 9 Filed 12/10/20 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, #179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     linda.allison@fd.org
5
     Attorney for Defendant
6    ROBERT MELENDEZ
7
                              IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                   )   Case No. 2:20-CR-00100-CKD
                                                 )
11                    Plaintiff,                 )
                                                 )   STIPULATION AND ORDER TO CONTINUE
12            vs.                                )   STATUS CONFERENCE AND VACATE JURY
                                                 )   TRIAL DATE
13   ROBERT MELENDEZ,                            )
                                                 )   New Date: February 18, 2021
14                   Defendant.                  )   Time: 9:30 a.m.
                                                 )   Judge: Carolyn K. Delaney
15                                               )
16
17          IT IS HEREBY STIPULATED between the parties through their respective counsel,
18   Assistant United States Attorney ALSTYN BENNETT, Assistant Federal Defender LINDA C.
19   ALLISON attorney for ROBERT MELENDEZ that the Court continue the status conference
20   currently set for December 10, 2020 to February 18, 2021 at 9:30 a.m. and vacate the jury trial
21   currently set for January 25, 2021.
22          The parties also agree that the ends of justice served by granting defendant’s request for a
23   continuance outweighs the best interest of the public and the defendant in a speedy trial.
24   Counsel needs additional time for possible plea negotiations between her client and the
25   government.
26   ///
27   ///
28   ///

                                                      -1-
       Case 2:20-cr-00100-CKD Document 9 Filed 12/10/20 Page 2 of 3


1           The parties stipulate that, for the purpose of computing time under the Speedy Trial Act,
2    the Court should exclude time from the date of this order through February 18, 2021, for defense
3    preparation and investigation. 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [Local Code T4].
4
     DATED: December 9, 2020                              Respectfully submitted,
5
6                                                         HEATHER WILLIAMS
                                                          Federal Defender
7
                                                          /s/ Linda Allison
8                                                         LINDA ALLISON
                                                          Assistant to the Federal Defender
9
                                                          Attorney for Defendant
10                                                        ROBERT MELENDEZ

11
     Dated: December 9, 2020                              McGREGOR W. SCOTT
12                                                        United States Attorney
13
                                                          /s/ Linda C. Allison for
14                                                        ALSTYN BENNETT
                                                          Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -2-
        Case 2:20-cr-00100-CKD Document 9 Filed 12/10/20 Page 3 of 3


1                                                      ORDER
2           The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its order. The
4    Court specifically finds that the failure to grant a continuance in this case would deny counsel
5    reasonable time necessary for effective preparation, taking into account the exercise of due
6    diligence. The Court finds that the ends of justice to be served by granting the requested
7    continuance outweigh the best interests of the public and defendants in a speedy trial.
8           The Court orders that the time from the date of the parties’ stipulation, from the date of
9
     this order, up to and including February 18, 2021, shall be excluded from computation of time
10
     within which the trial of this case must be commenced under the Speedy Trial Act, pursuant to
11
     18 U.S.C. §3161 (h)(7)(A) and (B)(iv) T4 [reasonable time for counsel to prepare] (Local Code
12
     T4).
13
            It is further ordered that status conference hearing on December 10, 2020 shall be vacated
14
     and continued to February 18, 2021 at 9:30 a.m. The jury trial set for January 25, 2021 shall also
15
     be vacated.
16
            Dated: December 10, 2020
17                                                     _____________________________________
                                                       CAROLYN K. DELANEY
18                                                     UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28

                                                      -3-
